                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Case No. 3:15-cr-00037-2
                                              )
BENJAMIN BRADLEY,                             )       Judge Trauger
                                              )
       Defendant.                             )


                              REPLY MEMORANDUM
                      IN SUPPORT OF MOTION FOR FORFEITURE

       The United States respectfully submits this reply in support of its motion for forfeiture.

The government makes four main points in response to Bradley’s opposition brief. (DE# 1191,

Response.) First, forfeiture of the real and personal properties is warranted, and nothing about

Bradley’s side businesses—where he made a small amount of money buying and selling real estate,

and lost money as a party promoter—undercuts the presumption of forfeitability, which has not

been rebutted. Second, even after Honeycutt v. United States, 137 S. Ct. 1626 (2017), the proper

measure of forfeiture liability is gross receipts, not net profits. Bradley’s alternative approach

would allow criminals to avoid all forfeiture liability simply by dissipating their ill-gotten gains.

Third, regardless of whether gross receipts or net profits are used, $1,000,000 remains a

conservative estimate of Bradley’s forfeiture liability. His claim to the contrary not only seeks to

relitigate findings that were made at sentencing, it is contradicted by the record. Indeed, the best

evidence of the quantity and frequency of pill distributions comes from the wiretap calls and sworn

testimony at the sentencing hearing, not from self-serving statements Donald Buchanan gave in

his initial proffer. And that evidence shows that Bradley distributed over 180,000 pills and made

well over $1,000,000 in profits (plus much more in gross receipts). Fourth, Bradley’s reliance on




 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 1 of 12 PageID #: 4896
18 U.S.C. § 3553(a)(6) is unavailing: the § 3553(a) factors do not apply to forfeiture in the first

instance, and even if they did, Bradley could not show an unwarranted disparity.

        1. Forfeiture of the real and personal properties is warranted.

        As the government previously explained (DE# 1176, Pre-Hearing Mem., PageID#: 4699-

4701), a presumption of forfeitability applies to any property that “was acquired by [the defendant]

during the period of the violation” if “there was no likely source for such property other than the

violation.” 21 U.S.C. § 853(d). That presumption applies to the real property at issue here, because

(as the Court previously found) Bradley purchased at least the Harmony Lane residence in cash

for a price—roughly $100,000, paid out over the course of 12-14 months1—that vastly exceeded

the amount of legitimate income he earned during that period.

        The mere fact that Bradley made a small amount of extra money by selling houses (and

lost some money by working as a party promoter) does not change the analysis. Even if he had

extra cash on hand at the time of the purchase because he had recently flipped certain properties,

he only had the cash to purchase those properties because of his drug dealing and money

laundering. Indeed, Bradley asks the Court to believe that he could have used his salary of roughly

$55,000 to support his family—and spend lavish sums on things like cabanas in Las Vegas, flights



1
  Bradley’s attempt to cast doubt on the facts surrounding the purchase is unavailing. As Special
Agent DeSantis explained, Majid Krikor initially told him that he sold the Harmony Lane property
to Bradley for slightly more than $100,000 in early 2014. Special Agent DeSantis initially assumed
that this meant there was a single, lump-sum transaction at that time. In preparation for the recent
hearing, SA DeSantis follow up with Krikor to drill down on the details, and learned that the
roughly $100,000 payment was paid out over the course of 12-14 months, and was made in the
form of non-traditional assets like jewelry and scrap gold. Krikor’s statements about timing and
amount are broadly consistent with both the information in his tax returns and the Property
Transfer Affidavit that Bradley filed with the Michigan Department of Treasury. That document
says that Harmony Lane was sold for $100,000, and the listed date of transfer is October 31, 2012,
with the date of filing being February 3, 2014. Thus, Bradley’s own signed filings corroborate
Krikor’s statements that, between roughly late October 2012 and January 2014, Bradley paid him
approximately $100,000 to purchase the Harmony Lane residence.
                                                 2

    Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 2 of 12 PageID #: 4897
on private airplanes, fancy sneakers, and drinks at a nightclub—and still have over $7,000 per

month left over to purchase real estate. That theory simply does not add up. Absent Bradley’s drug

trafficking, he would not have been able to afford the real property at issue here, making it subject

to a presumption of forfeitability, which Bradley has not rebutted.

       Bradley’s attempt to cast doubt on the forfeitability of the parcels of cash is even less

persuasive. As previously noted, a parcel of $46,300 was found hidden behind a bar in Bradley’s

parents’ home on Prevost Street, where Bradley also stored pills. (DE# 919, Sentencing Hearing

Tr., PageID#: 3302-04.) And a parcel of $78,300 was found in Bradley’s home on Harmony Lane,

with some of the cash “vacuum sealed” and some “in bundles.” (Id. at PageID#: 3329-30.) The

suggestion that Bradley withdrew roughly two years’ worth of salary in cash, sealed it up, and hid

it in various locations, cannot be credited. As the Court previously found, “the location, manner of

storage and packing of the currency sought for seizure constitutes evidence that the real property

sought for forfeiture was either purchased with the use of commingled funds or with cash that was

not obtained through legitimate activity. (DE# 1004, Memorandum, PageID#: 3893.)

       2. Even after Honeycutt, the proper measure of forfeiture is gross receipts, not net
          profits.

       As the government previously showed (DE# 1176, Pre-Hearing Mem., PageID#: 4702-03),

the clear rule prior to Honeycutt was that forfeiture liability is determined by reference to gross

receipts, not net profits. Nothing about Honeycutt changes that rule. The decision in Honeycutt

turned on the meaning of the word “obtained” as used in 21 U.S.C. § 853(a)(1). By contrast, the

question at issue here turns on the word “proceeds,” which was not at issue in Honeycutt. And as

numerous courts have explained, Congress intended “proceeds” in § 853 to mean “gross receipts.”

See United States v. Logan, 542 F. App’x 484, 498 (6th Cir. 2013); S. Rep. No. 225, 98th Cong.,




                                                 3

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 3 of 12 PageID #: 4898
1st Sess. 199 (1983) (explaining that the RICO forfeiture provision, which is materially identical

to § 853(a)(1), uses “the term ‘proceeds’ . . . in lieu of the term ‘profits’ in order to alleviate the

unreasonable burden on the government of proving net profits”); United States v. Ward, 2017 WL

4051753, at *3 (W.D. Mich. Aug. 24, 2017) (“Honeycutt does not suggest that calculating

forfeiture based on gross proceeds is improper.”)

       Thus, the relevant inquiry is simply the value of the criminally derived proceeds that

Bradley obtained—meaning what he came into personal possession of, personally benefited from,

or exercised dominion or control over. What Bradley ultimately did with the money after obtaining

it does not change the result.

       Under Bradley’s theory, however, a person who puts his ill-gotten gains in a safe is subject

to forfeiture, while a person who dissipates all his money—whether by paying off co-conspirators,

or buying ringside seats to a boxing match—should be treated as though he has never “obtained”

any proceeds at all. That is contrary to both the plain language of the statute and congressional

intent in enacting § 853. United States v. Newman, 659 F.3d 1235, 1243 (9th Cir. 2011) (“Congress

sought to punish equally the thief who carefully saves his stolen loot and the thief who spends the

loot on ‘wine, women, and song.’”).

       Bradley’s concerns about double-counting (DE 1191, Response, PageID#: 4886) do not

require a different result. It is true that in some conspiracies, multiple defendants may “obtain” the

same funds, either because they have joint dominion and control over them, or because one person

uses part of the proceeds he obtained to pay off another person. But that it is not at all inconsistent

with Honeycutt. Indeed, the hypothetical involving the mastermind and the student suggest that if

the mastermind obtained $3,000,000 in proceeds and paid the student $3,600 out of that sum, each




                                                  4

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 4 of 12 PageID #: 4899
could be made to forfeit the full amount that he obtained, for a total forfeiture amount ($3,003,600)

that exceed the total proceeds from the conspiracy. Honeycutt, 137 S. Ct. at 1632-33.

       This does not mean, however, that the government can actually collect an amount that

exceeds the total proceeds. Under both Department of Justice policy and applicable case law, the

government’s total collection is capped at the total proceeds for the conspiracy, even though each

co-conspirator is liable for the amount that he or she obtained.

       Prior to Honeycutt, this principle was embodied as a part of joint and several liability. See,

e.g., United States v. Hurley, 63 F.3d 1, 23 (1st Cir. 1995) (explaining, in a case where the drug

conspiracy obtained $136 million, that “[t]he government can collect its $136 million only once

but, subject to that cap, it can collect from any appellant so much of that amount as was foreseeable

to that appellant”); United States v. Masters, 924 F.2d 1362, 1369 (7th Cir.) (describing an order

requiring each defendant to forfeit $42,000 as “joint and several liability, meaning that $42,000 is

the cap on the total amount that the government can collect but that subject to the ceiling each

defendant is liable for the full amount”) (internal citation omitted). Following Honeycutt, this

principle will likely be embodied in the concept of “set-offs.” See, e.g., United States v. McKay,

506 F. Supp. 2d 1206, 1214 (S.D. Fla. 2007) (providing a “set-off” against RICO forfeiture to

reflect amounts forfeited for mail fraud and embezzlement counts, explaining that “[a]lthough the

Government is entitled to forfeiture of these amounts, it is not entitled to double count the proceeds

for purposes of recovery”), aff’d, 285 F. App’x 637 (11th Cir. 2008) (per curiam); United States

v. Hawkey, 148 F.3d 920, 928 (8th Cir. 1998) (providing set-off where defendant returned a portion

of funds involved in money laundering violation, explaining that “[w]e find no support in the

statute . . . for the proposition that a defendant should not be credited with returning

misappropriated funds”).



                                                  5

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 5 of 12 PageID #: 4900
         Regardless of how it is implemented, this approach—measuring individual forfeiture

liability based on what each individual obtained, but capping total collection at the conspiracy-

wide total—comports with the statute and is far more sensible than the alternative of treating

dissipated money as money that was never obtained at all. In short, Bradley’s concern about

double-counting, which is purely hypothetical in this case, can be addressed by other means and

does not require a tortured reading of the statute.

         3. Regardless of whether gross proceeds or net profits are used, $1,000,000 is a
            conservative estimate of Bradley’s forfeiture liability.

         Bradley asserts that “[t]he government has not offered [an] individualized accounting” of

the proceeds that Bradley obtained. (DE# 1191, Response, PageID#: 4884.) To the contrary, the

government previously offered extensive evidence and argument demonstrating why $1,000,000

is a conservative estimate of Bradley’s forfeiture liability, regardless of whether gross receipts or

net profits are used. (DE# 1176, Pre-Hearing Mem., PageID#: 4703-09.) Nothing in Bradley’s

response casts doubt on that analysis now.

         The $1,000,000 figure is supported by bank records and other evidence showing the extent

of the money laundering. As previously noted, the bank records showed that Buchanan (or people

acting at his direction) deposited $854,577 into accounts owned by either Bradley, Hawkins, or

co-defendant Felicia Jones. (DE# 919, Sentencing Tr., PageID#: 3348-51.) And Jones testified

under oath at the sentencing hearing that, she withdrew any money she received into those accounts

and gave it to Bradley, keeping only $50 for herself. (Id. at PageID#: 3169-71.) That evidence is

sufficient to prove that Bradley obtained the $854,577. Bradley’s speculation that perhaps

Buchanan transferred the money to Jones, who then took the money out of her account and

transferred it back to Buchanan, is unsupported by anything in the record and defies common

sense.

                                                  6

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 6 of 12 PageID #: 4901
       Other wiretap and testimonial evidence shows that the money transfers continued even

after the bank transfers stopped. Ample testimony showed that Jones and others continued to meet

Buchanan on a roughly weekly basis, where they exchanged pills for money. The government

previously highlighted two snapshots showing exactly how much money Bradley was being given

on each of these weekly trips: on January 8, 2015, Buchanan took roughly $12,000 in cash with

him to give to Bradley; and on March 12, 2015, Buchanan had $24,830 in cash with him as he left

his house to meet Bradley. Another sequence of intercepted calls and text messages showed that

Jones and Buchanan met on January 31, 2015 to exchange pills and money. After they met,

Buchanan sent a text message to Jones asking how much was in there. (TT4, Call 2253.) Jones

responded, “300 Orange 300 White and 358 Blue.” (TT4, Call 2254.) Buchanan clarified that he

was not asking how many pills she had given him, but rather how much money was in the box he

had just given her. (TT4, Call 2255.) After consulting with Bernadette Bradley (TT4, Call 2256),

Jones texted Buchanan back to tell him that he had given her $11,820 (TT4, Call 2258).

       In sum, there were approximately 24 additional trips between the end of the bank transfers

and the arrests, with each trip averaging at least $12,000 or more in cash that was given to Bradley.

When added to the $854,577 from the bank accounts, the total greatly exceeds $1,000,000. And,

of course, this amount represents only what Bradley received from Buchanan between 2012 and

2015. As the Court has previously found, the conspiracy between Bradley and Buchanan began in

2009. And as the wiretap called played at the recent hearing demonstrated, Buchanan was one of

“two or three” people that Bradley distributed to just in Nashville alone, with untold other

customers in the Detroit area. These facts further demonstrate that $1,000,000 is a conservative

estimate.




                                                 7

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 7 of 12 PageID #: 4902
       Contrary to Bradley’s suggestion, the Court can also estimate Bradley’s forfeiture liability

by reference to the number of pills that he sold. See, e.g., United States v. Basciano, 649 F. App’x

42, 43 (2d Cir. 2016) (“[I]n a narcotics case, the government may sustain its burden by ‘proving

the quantity of [narcotics] dealt . . . multiplied by the price it could have commanded.’” (quoting

United States v. Roberts, 660 F.3d 149, 165-67 (2d Cir. 2011)); see also United States v. Prather,

456 F. App’x 622, 626 (8th Cir. 2012); United States v. Huggins, 392 F. App’x 50, 63 (3d Cir.

2010). As the Court has already found, Bradley distributed 186,412 opioid pills. For the last year

or so of the conspiracy, the most common pills were Oxymorphone pills that were either 15mg or

40mg. Bradley sold the smaller pills for $20 to $22 each and sold the larger pills for $30 to $32

each. Because the proper measure of forfeiture would multiply the sales price by the quantity sold,

Bradley’s true forfeiture liability likely exceeds $3,000,000, and exceeds $1,000,000 even on the

implausible assumption that Bradley only sold Oxycodone pills for $9 or $10 per pill. (See DE#

1176, Pre-Hearing Mem., PageID#: 4706.) Indeed, given Bradley’s statements on the wiretap call

played at the hearing—which showed that he found the notion of making less than $4 in profit per

pill “preposterous”—a $1,000,000 money judgment would be appropriate even if “proceeds”

meant net profits rather than gross receipts.

       Bradley’s argument to the contrary rests primarily on an improper attempt to relitigate the

findings that the Court made at the sentencing hearing. It is also entirely contradicted by the record.

Bradley seeks to rely on self-serving statements that Buchanan made at his initial proffer, to

suggest that the conspiracy involved the distribution of only two distributions of 200 pills each per

month. Both wiretap evidence and sworn testimony showed that this suggestion is far too low:

      Pam O’Neal testified about receiving hundreds of pills per day.




                                                  8

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 8 of 12 PageID #: 4903
       A traffic stop of Bobby Robertson on December 5, 2014 revealed 1,058 Oxymorphone pills
        that Robertson had received from Bradley that day, in addition to the pills Bradley had
        given to Buchanan.

       A wiretap call between Bradley and Buchanan reveals Bradley telling Buchanan that he
        had 700 Oxymorphone pills, and had been planning to give 300 to Buchanan and 400 to
        someone else, but the other person had taken 500 instead, leaving only 200 for Buchanan.
        When Buchanan hears that the next delivery might only consist of 200 Oxymorphone
        pills—i.e, the amount that Bradley now says represents a typical delivery—Buchanan
        responds, “That shit ain’t even worth it for me.” (TT1, Call 2414.)

       A January 30, 2015 call features Bradley asking Jones what he had in stock, and Jones
        responding that he had 345 Oxymorphones and 180 Oxycodones. When Bradley asks
        incredulously, “How is that all I got?” Jones replies that those totals represent what he had
        received that day, and that he had a total of 733 Oxymorphones and 448 Oxycodones in
        stock. (TT4, Calls 2080, 2094.)

       On March 12, 2015, Jones was arrested as she was leaving her home, and had 770
        Oxymorphone pills in her car to give to Buchanan, plus an additional 304 Oxymorphone
        pills in her house.

        Taken together, this and other evidence shows that Bradley’s current estimate of only

11,200 pills is fanciful. The quantity found by the Court at sentencing is amply supported by the

record, and leads to the re-entry of a $1,000,000 money judgment. Moreover, nothing in the Sixth

Circuit’s remand order precludes such a finding now. The Sixth Circuit was unwilling to find

harmlessness on the record before it, and therefore remanded the case to allow this Court to make

the requisite findings under the proper legal standard. Under that proper standard, Bradley is

subject to a forfeiture money judgment of $1,000,000 (with any forfeited real or personal property

credited against that total).

        4. Bradley’s reliance on 18 U.S.C. § 3553(a)(6) is unavailing.

        Finally, Bradley suggests that his forfeiture liability should be reduced on discretionary

grounds to avoid the possibility of unwarranted disparities amongst co-defendants. The main

problem with this argument is that the § 3553(a) factors do not apply to the calculation of

forfeiture. Forfeiture is mandatory not discretionary, and cannot be reduced (or increased) in order

                                                 9

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 9 of 12 PageID #: 4904
to reflect the seriousness of the offense, afford adequate deterrence, or reflect other similar

considerations. See United States v. Blackman, 746 F.3d 137, 143 (4th Cir. 2014) (“Insofar as the

district court believed that it could withhold forfeiture on the basis of equitable considerations, its

reasoning was in error.”); United States v. Taggert, 484 F. App’x 614, 615 & n.2 (2d Cir. 2012)

(noting that “[i]t is not apparent that § 3553(a)(6) applies to an order of forfeiture,” given that none

of the criminal forfeiture statutes “incorporates or makes reference to the sentencing factors listed

under § 3553(a),” while ultimately resolving the issue on other grounds). To be sure, a court may

reduce a forfeiture order in the rare case when the amount would be so disproportionate to the

crime that it presents an Eighth Amendment violation. See United States v. Bajakajian, 524 U.S.

321 (1998). But Bradley has not made that argument here. And given the conduct at issue, a

$1,000,000 money judgment would plainly not constitute cruel and unusual punishment.

       In addition, even if § 3553(a)(6) applied, it would not help Bradley here. It is true that at

Buchanan’s sentencing hearing the government argued that his culpability was comparable to

Bradley’s. But the Court rejected that argument and explained that Bradley was in fact significantly

more culpable:

               I do believe there is quite a difference between Mr. Buchanan and Mr.
       Bradley. Mr. Bradley was the one amassing all of the pills in Detroit through
       various and sundry means. He sent people to the doctor with people to get their
       prescriptions. He paid people for their prescriptions.

               He recruited two or three middle-aged women who were—some of them
       related to him, to be stash houses and count pills for him. Got them in a whole lot
       of trouble. There’s nothing like that in this case with Mr. Buchanan.

              Mr. Buchanan wasn’t getting these pills from people. He was getting them
       from the main source of supply, and that was Mr. Bradley who got a whole lot of
       other people in trouble, who was dealing drugs from his phone at a hospital where
       he worked as a radiology tech. and his behavior was very, very blameworthy in
       many respects. That does not remotely pertain to Mr. Buchanan.


                                                  10

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 10 of 12 PageID #: 4905
(DE# 948, Buchanan Sentencing Tr., PageID#: 3674-75.)

       Moreover, the decision of whether to pursue forfeiture can properly include considerations

such as the total amount of a defendant’s forfeiture liability, whether the defendant still has

substantial assets worth pursuing, and whether the defendant is willing to plead guilty pursuant to

a cooperation plea agreement. Here, there was no other co-defendant who shared Bradley’s

combination of culpability, forfeiture liability, extant assets, and unwillingness to cooperate. As

such, there is no similarly situated comparator against whom he could claim an unwarranted

disparity.

                                              ****

       In sum, the government respectfully submits that the Court should order forfeiture of the

two parcels of cash and the four real properties identified in the motion for a preliminary order of

forfeiture, and should enter a forfeiture money judgment in the amount of $1,000,000.



                                                     Respectfully submitted,

                                                     DONALD Q. COCHRAN
                                                     United States Attorney for the
                                                     Middle District of Tennessee

                                                     s/ Cecil W. VanDevender
                                                     Cecil W. VanDevender
                                                     Assistant United States Attorney
                                                     110 9th Avenue South, Suite A-961
                                                     Nashville, Tennessee 37203
                                                     615-736-5151




                                                11

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 11 of 12 PageID #: 4906
                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the attorneys of record for defendant Benjamin Bradley.

                                                s/ Cecil VanDevender
                                                CECIL VANDEVENDER




                                              12

 Case 3:15-cr-00037 Document 1192 Filed 06/21/19 Page 12 of 12 PageID #: 4907
